
	
		I
		111th CONGRESS
		2d Session
		H. R. 5991
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Murphy of
			 Connecticut (for himself and Mr. Ryan of
			 Ohio) introduced the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish small metalworking business financial
		  assistance programs, and for other purposes.
	
	
		1.Short title;
			 Findings
			(a)Short
			 titleThis Act may be cited
			 as the American Metalworking
			 Manufacturers Support Act.
			(b)FindingsCongress finds the following:
				(1)There are roughly 35,000 metalworking
			 companies with approximately 2 million employees throughout the country who
			 manufacture critical products for the defense, aerospace, medical, automotive,
			 agriculture, and construction industries, among many others.
				(2)Uncertainty
			 surrounding the timeliness of paid receivables, and a need for steady cash flow
			 for day-to-day operations and investments creates challenges for small middle
			 market manufactures who are a critical part of the industrial supply
			 chain.
				(3)In the current financial environment, most
			 lending institutions will not provide loans to metalworking companies.
				(4)The U.S.
			 Government should help foster an environment that encourages metalworking in
			 America by supporting small middle market manufacturers.
				(5)The Federal
			 Government currently incentivizes larger businesses and private contractors to
			 use small businesses and tax credits are important criteria to foster growth
			 among small middle market manufacturers.
				ISMALL
			 METALWORKING BUSINESS ASSISTANCE PROGRAMS
			101.DefinitionsFor purposes of this subtitle:
				(1)CostThe term cost has the same
			 meaning as is given the term cost in section 502(5) of the Federal
			 Credit Reform Act of 1990 (2 U.S.C. 661a(5)).
				(2)Small
			 metalworking businessThe term small metalworking
			 business means a small business concern, as defined under section 3(a)
			 of the Small Business Act (15 U.S.C. 632(a)), whose primary purpose is the
			 domestic manufacturing and production of parts, components, or assemblies by
			 using metalworking and forming technologies, including metal stamping,
			 fabricating, slide forming, fine blanking, laser cutting, punching, deep
			 drawing, swaging, roll forming, spinning, machining, grinding, rotary
			 machining, cold heading, forging, casting, wire electrical discharge machining,
			 conventional electrical discharge machining, and computer numerical control
			 machining.
				(3)GuaranteeThe term guarantee has the
			 same meaning as is given the term loan guarantee in section 502(3)
			 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(3)).
				(4)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				102.Loans
			 authorization
				(a)Loans
			 authorizedFunding as may be necessary, not to exceed
			 $10,000,000,000 for costs under this section shall be available to the
			 Secretary, without further appropriation or fiscal year limitation, for the
			 costs of such program. All funds received by the Secretary in connection with
			 loans made pursuant to paragraph (b) shall be paid into the general fund of the
			 Treasury for reduction of the public debt.
				(b)Terms and
			 conditions of loans
					(1)In
			 generalA loan made pursuant to this section—
						(A)shall be for a
			 maximum amount of $3,000,000;
						(B)shall be for a
			 maximum period of 18 months, after which the Secretary shall require any small
			 metalworking business receiving a loan to repay the loan in full; and
						(C)shall not obligate
			 the recipient of such loan to pay any interest.
						(2)Additional terms
			 and conditionsThe Secretary
			 may establish additional terms and conditions with respect to loans made under
			 this section.
					(c)ApplicationAn
			 eligible small metalworking business that seeks a loan under this section shall
			 submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require.
				103.Small
			 metalworking business stabilization program
				(a)DefinitionsIn
			 this section—
					(1)the term
			 Administrator means the Administrator of the Small Business
			 Administration;
					(2)the term qualifying small business
			 loan means a loan made under section 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) to a small metalworking business before the date of enactment of
			 this Act;
					(3)the term
			 small metalworking business means a small business concern, as
			 defined under section 3(a) of the Small Business Act (15 U.S.C. 632(a)), whose
			 primary purpose is the domestic manufacturing and production of parts,
			 components, or assemblies by using metalworking and forming technologies,
			 including metal stamping, fabricating, slide forming, fine blanking, laser
			 cutting, punching, deep drawing, swaging, roll forming, spinning, machining,
			 grinding, rotary machining, cold heading, forging, casting, wire electrical
			 discharge machining, conventional electrical discharge machining, and computer
			 numerical control machining; and
					(4)the term
			 stabilization loan means a loan under the program established
			 under subsection (b) made by the Administrator either in cooperation with a
			 bank or other financial institution through an agreement to participate on a
			 deferred (or guaranteed) basis or directly.
					(b)Establishment of
			 a loan programSubject to the availability of appropriations, the
			 Administrator shall carry out a program to provide stabilization loans to
			 viable (as such term is defined pursuant to regulations prescribed by the
			 Administrator) small metalworking businesses that have a qualifying small
			 business loan and are experiencing immediate financial hardship.
				(c)Technical
			 assistanceThe Administrator shall establish a technical
			 assistance program to assist a bank or other financial institution that has an
			 agreement with the Administrator to provide stabilization loans.
				(d)ApplicationTo
			 be eligible for a stabilization loan, a small metalworking business shall
			 submit to the Administrator an application at such time, in such manner, and
			 containing such information as the Administrator may require.
				(e)Use of
			 fundsA stabilization loan
			 shall be used to make periodic payments of principal and interest, either in
			 full or in part, on a qualifying small business loan for—
					(1)amounts payable during a period of time not
			 to exceed 6 months; or
					(2)a
			 period of time during which the total amount of such periodic payments does not
			 exceed $50,000,
					whichever
			 is less.(f)Loan
			 TermsA stabilization loan shall—
					(1)carry a 100
			 percent guaranty; and
					(2)have interest
			 fully subsidized for the period of repayment.
					(g)RepaymentRepayment
			 of a stabilization loan shall—
					(1)be amortized over
			 a period of time not to exceed 5 years; and
					(2)begin not later
			 than 12 months after the end of the month or other period for which the last
			 periodic payment (as referred to in subsection (d)) is made.
					(h)CollateralThe
			 Administrator may accept any available collateral, including subordinated
			 liens, to secure a stabilization loan.
				(i)FeesThe
			 Administrator may not charge any processing fees, origination fees, application
			 fees, points, brokerage fees, bonus points, prepayment penalties, or other fees
			 for a stabilization loan.
				(j)SunsetAn application submitted under subsection
			 (c) for a stabilization loan may not be accepted after December 31,
			 2010.
				IIREVENUE
			 PROVISION
			201.Small business
			 metalworking credit
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
					
						45R.Small
				metalworking business credit
							(a)In
				generalFor purposes of
				section 38, the small metalworking business credit for any taxable year is an
				amount equal to 30 percent of the amounts paid or incurred for metal parts,
				components, or assemblies produced for the taxpayer under a contract between
				the taxpayer and an eligible small metalworking business.
							(b)Eligible small
				metalworking businessFor purposes of this section, the term
				eligible small metalworking business means any person—
								(1)who is unrelated
				to the taxpayer,
								(2)who is engaged in
				the trade or business of metalworking in the United States, and
								(3)who is a small
				business as defined under section 3(a) of the Small Business Act (15 U.S.C.
				632(a)).
								(c)Definition and
				special ruleFor purposes of this section—
								(1)MetalworkingFor purposes of this section, the term
				metalworking means the production of parts, components, or
				assemblies by using metalworking and forming technologies, including metal
				stamping, fabricating, slide forming, fine blanking, laser cutting, punching,
				deep drawing, swaging, roll forming, spinning, machining, grinding, rotary
				machining, cold heading, forging, casting, wire electrical discharge machining,
				conventional electrical discharge machining, and computer numerical control
				machining.
								(2)Related
				personA person shall be
				treated as related to another person if they bear a relationship to such other
				person described in section 267(b) or 707(b).
								(3)Election not to
				take creditNo credit shall be determined under subsection (a)
				for any amount if the taxpayer elects not to have this section apply to such
				amount.
								.
				(b)Conforming
			 amendments
					(1)Section 38(b) of
			 such Code is amended by striking plus at the end of paragraph
			 (34), by striking the period at the end of paragraph (35) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
						
							(36)the small metalworking business credit
				determined under section
				45R(a).
							.
					(2)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
						
							
								Sec. 45R. Small metalworking business
				credit.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				
